FILE0
                                                         COURT OF'APPEALS DIY I
                                                          STATE OF WASHINGTON

                                                          2018 SEP J7 AM 8:59


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

GILDARDO CRISOSTOMO VARGAS,             )
an incapacitated person, by and         )     DIVISION ONE
through WILLIAM DUSSAULT, his           )
Litigation Guardian ad Litem; LUCINA    )     No. 76893-0-1
FLORES, an individual; and LUCINA       )
FLORES as Guardian ad Litem for         )
PATRICIA CRISOSTOMO FLORES,             )     UNPUBLISHED OPINION
and ROSARIO CRISOSTOMO                  )
FLORES, minor children,                 )
                                        )
                      Respondents,      )
                                        )
                 v.                     )
                                        )
RALPH'S CONCRETE PUMPING,               )
INC., a Washington corporation,         )
                                        )
                      Petitioner,       )
                                        )
INLAND WASHINGTON, LLC, a               )
Washington limited liability company;   )
INLAND GROUP P.S., LLC, a               )
Washington limited liability company;   )
and MILES SAND & GRAVEL                 )
COMPANY d/b/a CONCRETE                  )
NOR'WEST, a Washington                  )
corporation,                            )
                                        )
                      Defendants.       )     FILED: September 17, 2018
                                        )

      DWYER, J. —A petition for discretionary review was filed by Ralph's Concrete

Pumping, Inc. Although no issue presented for review warranted discretionary review,

our commissioner granted discretionary review because such review was granted in a

companion case, No. 76717-8-1.
No. 76893-0-1/2


      We have deemed review in No. 76717-8-Ito be improvidently granted and have

dismissed that case. Accordingly, we deem review in this matter to be improvidently

granted and also dismiss.

      This matter is remanded to the superior court for further proceedings, as if review

had never been granted by this court in the first instance.

       Dismissed.




                                                2